Title: To Thomas Jefferson from Alexander White, 10 June 1802
From: White, Alexander
To: Jefferson, Thomas


            SirWoodville 10th. June 1802
            In the last conversation I had the honour to hold with you, you observed that you had not expected anything further would have been paid to the Commissioners on account of the square conveyed to the U. States for the site of Marine Barracks—This has occasioned me to reflect in what passed between us on that subject previous to the purchase; and if my memory does not fail me, the idea originated with you, having in view principally the putting the streets in a better state. Some doubt seemed to be entertained of the strict right thus to apply the money, and I was asked if I could not find an apology to excuse us to Congress. At our next meeting I stated that the Commissioners had expended much larger sums on objects authorised by the guarantee Law, than had been raised by the sale of property pledged and therefore I conceived the money proposed to be expended on the streets was entirely clear of the guarantee—It was then suggested as a doubt, whether money granted by the Proprietors of the soil for erecting the public buildings, could be applied to making streets—To which I answered, that the Land, being granted for the purpose of a City, and the President being authorised to lay it off in such streets &c. as he should deem necessary, it appeared to be a matter of course, that the streets should be opened and rendered passable; the President being Judge of the degree of repair into which they should be put; having regard to the means in his hands, and the various objects to which these means were applicable—On this explanation I thought all difficulties were removed, except that existing appropriations did not warrant the expenditure of a larger sum than $4000; the Comrs. certainly counted on the receipt of the balance whenever an appropriation could be made, and regulated their operations accordingly. The Secretary of the Navy recommended the appropriation which no doubt would have been made had his letter been laid before the Committee of Ways and Means; for want of this sum we found ourselves much embarrassed at the expiration of our office, and I consider it as the principal fund on which Mr. Munroe can rely to take up our note in Bank, and to pay other pressing demands  I would likewise observe that a purchase by the U. States of City property from the Comrs. is not unprecedented. During the former administration the secretary of the Navy, and my Colleague Scott were anxious to obtain a donation of City Land for the Navy Yard, but finding me inflexible (although a Majority of the Board would have complied) the secretary thought proper to come forward with $4000 and make a purchase
            I have taken the liberty thus to recapitulate the circumstances attending this case, and to state the influence they had on the conduct of the Board, in hopes, that you will be of opinion, that an appropriation ought to be made, which I have no doubt will be done, unless it should be known that the Presidents opinion is unfavourable to the measure—With anxious wishes for the prosperity of our infant City, I remain with sentiments of the highest respect
            Sir Your most Ob Sevt
            Alexr. White
          